Citation Nr: 1512166	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  10-34 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Buffalo, New York


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a left fifth (little) finger disorder to include left carpal tunnel syndrome and osteoarthritis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from January 1963 to March 1963.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Buffalo, New York, Regional Office (RO) which denied compensation under the provisions of 38 U.S.C.A. § 1151 for a left fifth (little) finger disorder to include left carpal tunnel syndrome.  The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The Veteran asserts that compensation under the provisions of 38 U.S.C.A. § 1151 for a left fifth (little) finger disorder manifested by left hand numbness is warranted due to negligent treatment by VA medical personnel at the Syracuse, New York, VA Medical Center (VAMC) between March 24, 2009, and March 31, 2009.  He advances that "in March 2009[,] I had two occasions where a device was applied to the larger joint of my left 'baby' finger" and "presently, the left baby finger is numb and there is loss of function."  

A November 2009 VA treatment record states that "[w]ill refer to orthopedics and will see what they can offer him."  Clinical documentation of the cited VA orthopedic treatment, if conducted, is not of record.  VA clinical documentation dated after November 2010 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Veteran has not been afforded a VA examination to determine the nature and etiology of his recurrent left fifth finger disorder and its relationship, if any, to his March 2009 treatment at the Syracuse, New York, VAMC.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all post-March 2009 treatment of his recurrent left fifth finger disorder including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2014).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran after November 2010.  

3.  Schedule the Veteran for a VA examination in order to assist in determining the nature and etiology of his recurrent left fifth finger disorder.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified left fifth finger disorder and/or additional left upper extremity disability is etiologically related to the Veteran's treatment at the Syracuse, New York, VAMC in March 2009.  

If a left fifth finger disorder and/or other left upper extremity disability is determined to be related to VA treatment, the examiner should opine whether it is as likely as not (i.e., probability of 50 percent or more) that the proximate cause of such disability was either carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA or an event not reasonably foreseeable.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  Then readjudicate the Veteran's appeal.  If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

